Citation Nr: 1727086	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-36 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to January 11, 2008, for a total disability rating based on individual unemployability (TDIU) on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1961 to July 1966 and from June 1968 to April 1984.  

In February 2007, the Board remanded the Veteran's claim of entitlement to TDIU  for additional development.  This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in January 2010, which granted TDIU effective May 1, 2010.  

Thereafter, a February 2011 rating decision granted service connection for posttraumatic stress disorder (PTSD) which was assigned an initial 30 percent rating, all from January 11, 2008.  Following this decision, a March 2011 rating decision granted an earlier effective date for TDIU as of January 11, 2008.  

However, the Veteran has asserted that TDIU should be granted effective February 2003, which is when he medically retired.  See VA Form 9; August 2012 Board Hearing Transcript.  "[A] claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation ..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the claim for an earlier effective date remains in appellate status.  

The Veteran testified at a November 2011 RO hearing before a Decision Review Officer (DRO) and at the RO in August 2012 before the undersigned.  Transcripts of both hearings are in the claim file.  

The Board remanded the claim in December 2014 for extraschedular consideration.  In March 2015 the Director of Compensation Service issued a decision denying TDIU prior to January 11, 2008 on an extraschedular basis.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

FINDINGS OF FACT

1.  In March 2015 the Director of Compensation Service denied entitlement to TDIU prior to January 11, 2008 on an extraschedular basis. 

2.  The record evidence is not sufficient to show that the Veteran was unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities prior to January 11, 2008.


CONCLUSION OF LAW

The criteria for TDIU prior to January 11, 2008 are not met.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015); 38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.314, 3.321, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).
Relevant Legal Principles 

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

Analysis

The Veteran was granted TDIU and assigned an effective date of January 11, 2008.  January 2010 Rating Decision; March 2011 Rating Decision.  The Veteran asserts that he is entitled to an effective in February 2003 for a TDIU rating.  See November 2011 DRO Hearing Transcript.     

Prior to January 11, 2008 the Veteran was service connected for coronary artery disease at 30 percent, osteoarthritis of the lumbosacral spine at 20 percent, status post medial meniscectomy of the left knee at 10 percent, post medial meniscectomy of the right knee at 10 percent, dry eye syndrome of the left eye at 10 percent, tinnitus at 10 percent, right hearing loss at 0 percent, diverticulosis with hiatal hernia at 0 percent, and seborrheic dermatitis at 0 percent.  Prior to January 11, 2008 the Veteran's combined disability rating was 60 percent.  As the Veteran did not meet the requirements for schedular TDIU, his claim was referred to the Director of Compensation Service.  38 C.F.R. § 4.16.    

Here, in a March 2015 decision, the Director of Compensation Service denied TDIU prior to January 11, 2008 on an extraschedular basis.  The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis; it may serve to inform the Board's review, but it is not evidence.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  Indeed, the Board is permitted to review the entirety of the proceedings below.  38 U.S.C.A. § 7104 (a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record").  It follows that the Board has jurisdiction to review whether the decision to deny extraschedular TDIU was appropriate.  Anderson, 22 Vet. App. at 428. 

In Kuppamala, the Court stated that the Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule.  Id. at 457.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456. 

As such, in reviewing the Director's decision de novo, the Board finds that the competent lay and medical evidence of record does not show that the Veteran was rendered unemployable solely by his service connected disabilities prior to January 11, 2008. 

In a VA Form 21-4138, Statement in Support of Claim, received on July 1, 2003, the Veteran stated that he had had to quit his job due to service-connected and nonservice-connected disabilities.  

Records from the Veteran's former employer, Horry County Schools, indicate that the Veteran initially requested sick leave for severe chest pain and frequent urination.  Similarly, in a certificate of employee temporary disability, the Veteran described the nature of his illness as chest pain, weakness, dyspnea, and urinary frequency.  The records further indicate that the Veteran's last day at work was February 27, 2003.   

The Veteran's applications for Social Security Administration (SSA) benefits and state disability benefits are also of record.  SSA records reveal that the Veteran was awarded SSA disability benefits effective in 2003 due to a combination of his physical disabilities and anxiety/depression.  SSA determined that the Veteran was able to perform light work but due to his psychiatric problems he could only perform unskilled work.  A December 2003 administrative decision of the South Carolina Retirement Systems Medical Board stated that, "primarily due to the somewhat unique and physically demanding nature of his past work as a Resource Room Teacher, and the special circumstances of that type of work, it appears that his combination of physical and cognitive conditions would not permit him to continue to work in such a setting."  

In an October 2003 letter, the Veteran's physician, Dr. J.W.W. III, stated, 
[The Veteran] is completely and permanently disabled for a variety of reasons that have been detailed in medical records and forms already completed.  He has severe chest pains, frequent urination, depression, chronic fatigue and weakness, poor balance, chronic low back pain from a previous injury that also affects his legs.  His memory seems to be failing.  He is frequently short of breath and has high cholesterol.  He has high blood pressure which has had bad effects on his heart, but I believe are responsible for a lot of his chest pain.  His problems with back pain seem to have led to some leg weakness as well and he furthermore suffers from anxiety and arthritis.  Because of an enlarged prostate, he must urinate frequently which interferes with his work. As a result of all these problems, he cannot perform his job or any other and will not be able to in the future as well. 

Notably, the Veteran filed a claim for chronic chest pains not associated with coronary artery disease (to include claim for muscle cramps of the chest), which was denied.  See March 2003 Rating Decision.  The Veteran did not appeal this decision.  In addition, an April 2005 note in the Veteran's private treatment records indicate that Dr. J.W.W. III reported there has been extensive work up for the Veteran's complaints of chest pain, which are felt to be noncardiac.  During a June 2008 VA heart examination the examiner also reported that although the Veteran has had multiple complaints of chest pain, extensive cardiac workups including cardiac catheterizations all of which show no significant atherosclerotic heart disease.  

However, at a March 2006 Board hearing (in conjunction with the claim for entitlement to a TDIU rating) the Veteran asserted that his service-connected heart disease, low back disorder, disorders of the knees, and eye disability caused him to leave his job as a teacher.  The Veteran further reported that he is depressed and has an anxiety disorder as a result of his service connected disabilities.  He argued that those disabilities are intertwined and result in him not being able to work.  Notably, the Veteran did not file a claim for anxiety or depression secondary to his service connected disabilities.  

Regarding his back, the Veteran reported that he has several fractures and built up calcium deposits causing his back to protrude forward and cause pain.  He reported his back causes him to lose balance and be unable to lift anything.  He further reported that he cannot sit, stand or drive for any real length of time.  He further stated that he has therapy for his back every three weeks to a month.  Regarding his knees the Veteran reported that he needs a cane to ambulate.  He reported that he fell twice and that rails were scheduled to be installed in his bathroom at the toilet and shower.  Regarding his heart, the Veteran reported that he has chest pains every day.  He further reported that when he has chest pains he gets panicky and anxious.  The Veteran reported that he quit his job because his chest pains would cause panic attacks and affect his blood pressure.  He further stated that he had eye surgery due to his service-connected dry eye syndrome which had been unsuccessful and, from time-to-time, he had to wear an eye patch.  

In a March 2006 letter, the Veteran's physician, Dr. J.W.W. III, stated, "[the Veteran's] heart condition (angina) causes him frequent chest pains resulting in anxiety.  This anxiety induces depression and panic attacks which affect his blood pressure and will cause confusion, extreme dizziness, and vertigo.  This condition resulted in his being medically retired from his teaching position with Horry County School District."  The Board notes that Dr. J.W.W. III"s letter conflicts with his April 2005 findings.  

At the November 2011 DRO hearing the Veteran again asserted that his TDIU rating should be retroactive to February 2003 when he could no longer work and was medically retired due to his service-connected disorders.  He reported that he was medically retired due to panic attacks in the classroom when he would become confused and, on occasions, he had become dizzy, although he had never actually lost consciousness.  He reported that his panic attacks were related to or part of his service-connected PTSD.  He further stated that he had been released from his teaching job due to the panic attacks, high blood pressure, and loss of balance.  See also August 2012 Board Hearing Transcripts. 

Based on the aforementioned evidence, the Board finds that the evidence of record does not show that the Veteran was rendered unemployable solely by his service connected disabilities prior to January 11, 2008.  The Veteran has continually stated that his chest pains and anxiety caused him to medically retire from work.  The medical evidence of record does not indicate that the Veteran's reported symptoms are associated with any of his service connected disabilities.  Service connection was not established for any psychiatric disorders prior to January 11, 2008.  In addition, the Veteran consistently reported that frequent urination was a factor in his medical retirement.  The Veteran's medical evidence shows that the Veteran's frequent urination is a result of his enlarged prostate, which is not service connected.    

The Board acknowledges that in a February 2015 memorandum, a Decision Review Officer (DRO) at the Appeals Management Center (AMC) recommended that TDIU be granted on an extraschedular basis prior to January 11, 2008.  The Board disagrees with the DRO's recommendation.  The DRO summarily asserts that the Veteran's service-connected disabilities prevented him from teaching or performing work that required any significant physical activity or exertion due to his service-connected low back and right knee.  However the DRO does not seem to consider the Veteran's assertions and the Veteran's physician's statements that his nonservice-connected symptoms caused him to retire.  

The Board recognizes that the Veteran claims that his service-connected disabilities have some impact on his ability to obtain and maintain substantially gainful employment.  However, the Veteran has consistently reported, and the medical evidence shows, that his non service-connected disabilities prevented him from working prior to January 11, 2008.  As noted above, nonservice-connected disabilities may not be a consideration when determining eligibility for a TDIU.  While the Board is sympathetic to the limitations the Veteran faces, the Board is prevented from considering these disabilities as a factor leading to the Veteran's unemployability.  Moreover, prior to January 11, 2008, the Veteran's limitations due to his service-connected disabilities are considered in the 60 percent combined disability rating he receives.  Indeed, the assignment of the 60 percent schedular rating is recognition of the functional limitations caused by his disabilities and that rating contemplates the severity and overall impact the symptoms have on the Veteran's life.  As such, the evidence does not persuasively support a finding that the Veteran is unable to obtain and maintain substantially gainful employment solely due to his service-connected disabilities prior to January 11, 2008.  See 
38 C.F.R. §4.19.  

For all the foregoing reasons, the Board finds that the claim for an effective date prior to January 11, 2008 for extraschedular TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to an effective date prior to January 11, 2008, for TDIU on an extraschedular basis is denied. 


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


